Permitting himself to be persuaded by the hysteria of an emotional client, this attorney caused part of her real property to be conveyed to her children in the expectation that it would influence favorably the settlement of a claim by the city of New York against the client. Although there was no attempt to cover up or cloak the transaction and there will be no loss to the claimant because of it, and it appears that the attorney was not seeking personal benefit, yet his act, one of impulsive indiscretion, calls for censure by the court. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.